Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated March 11, 2010, relating to the consolidated financial statements of West Coast Bancorp and the effectiveness of West Coast Bancorps internal control over financial reporting appearing in the Annual Report on Form 10-K of West Coast Bancorp for the year ended December 31, 2009, and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP Portland, Oregon April 30, 2010
